Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 1 of 20 Page ID #:838


   1   Jason T. Lao (SBN 288161)               Steven J. Nataupsky (SBN 155,913)
       jason.lao@haynesboone.com               steven.nataupsky@knobbe.com
   2   Andrea Levenson (SBN 323926)            Ali S. Razai (SBN 246,922)
       andrea.levenson@haynesboone.com         ali.razai@knobbe.com
   3   HAYNES AND BOONE, LLP                   Adam R. Aquino (SBN 324,526)
       600 Anton Boulevard, Suite 700          adam.aquino@knobbe.com
   4   Costa Mesa, California 92626            KNOBBE, MARTENS, OLSON &
       Telephone: (949) 202-3000               BEAR, LLP
   5   Facsimile: (949) 202-3001               2040 Main Street, Fourteenth Floor
                                               Irvine, CA 92614
   6   Joseph Lawlor (admitted pro hac vice)   Telephone: (949) 760-0404
       joseph.lawlor@haynesboone.com           Facsimile: (949) 760-9502
   7   Richard Rochford
       (admitted pro hac vice)                 Benjamin B. Anger (SBN 269,145)
   8   richard.rochford@haynesboone.com        ben.anger@knobbe.com
       HAYNES AND BOONE, LLP                   KNOBBE, MARTENS, OLSON &
   9   30 Rockefeller Plaza, 26th Floor        BEAR, LLP
       New York, NY 10112                      12790 El Camino Real
  10   Telephone: (212) 659-7300               San Diego, CA 92130
       Facsimile: (212) 918-8989               Telephone: (858) 707-4000
  11                                           Facsimile: (858) 707-4001
  12   Attorneys for Plaintiff Benebone LLC    Attorneys for Defendant
                                               Pet Qwerks, Inc.
  13
  14                      UNITED STATES DISTRICT COURT

  15                     CENTRAL DISTRICT OF CALIFORNIA
  16
       BENEBONE LLC,                           Case No.: 8:20-cv-00850-AB-AFM
  17
                               Plaintiff,      [PROPOSED] STIPULATED
  18
                                               PROTECTIVE ORDER
  19         v.
  20   PET QWERKS, INC.,
  21
  22
  23                     Defendant.
  24
  25
  26
  27
  28



                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 2 of 20 Page ID #:839


   1   1.     A.    PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation
   5   may be warranted. Accordingly, the parties hereby stipulate to and petition the
   6   Court to enter the following Stipulated Protective Order.                   The parties
   7   acknowledge that this Order does not confer blanket protections on all
   8   disclosures or responses to discovery and that the protection it affords from
   9   public disclosure and use extends only to the limited information or items that are
  10   entitled to confidential treatment under the applicable legal principles.
  11         B.     GOOD CAUSE STATEMENT
  12         This action is likely to involve trade secrets, customer and pricing lists,
  13   market research, and other valuable research, marketing, development,
  14   commercial, financial, technical and/or proprietary information for which special
  15   protection from public disclosure and from use for any purpose other than
  16   prosecution of this action is warranted. Such confidential and proprietary materials
  17   and information consist of, among other things, confidential business or financial
  18   information, information regarding confidential business practices, or other
  19   confidential research, development, or commercial information (including
  20   information implicating privacy rights of third parties), information otherwise
  21   generally unavailable to the public, or which may be privileged or otherwise
  22   protected from disclosure under state or federal statutes, court rules, case decisions,
  23   or common law. Information such as sales volumes, sales units, costs of goods
  24   sold, price structures, business costs, profit margins, customer lists, marketing
  25   strategies, and competitive business plans may need to be disclosed only to a
  26   party’s attorneys due to the potential for competitive harm.         Accordingly, to
  27   expedite the flow of information, to facilitate the prompt resolution of disputes
  28   over confidentiality of discovery materials, to adequately protect information the
                                                  2
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 3 of 20 Page ID #:840


   1   parties are entitled to keep confidential, to ensure that the parties are permitted
   2   reasonable necessary uses of such material in preparation for and in the conduct of
   3   trial, to address their handling at the end of the litigation, and serve the ends of
   4   justice, a protective order for such information is justified in this matter. To
   5   adequately protect information the parties are entitled to keep confidential and to
   6   prevent      competitive   harm,   two   tiers   of   confidentiality   designations—
   7   “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL-ATTORNEY EYES
   8   ONLY”—are required. It is the intent of the parties that information will not be
   9   designated as confidential for tactical reasons and that nothing be so designated
  10   without a good faith belief that it has been maintained in a confidential, non-public
  11   manner, and there is good cause why it should not be part of the public record of
  12   this case.
  13          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
  14                 SEAL
  15          The parties further acknowledge, as set forth in Section 12.3, below, that this
  16   Stipulated Protective Order does not entitle them to file confidential information
  17   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  18   and the standards that will be applied when a party seeks permission from the court
  19   to file material under seal.
  20          There is a strong presumption that the public has a right of access to judicial
  21   proceedings and records in civil cases.          In connection with non-dispositive
  22   motions, good cause must be shown to support a filing under seal. See Kamakana
  23   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
  24   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
  25   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
  26   protective orders require good cause showing), and a specific showing of good
  27   cause or compelling reasons with proper evidentiary support and legal justification,
  28   must be made with respect to Protected Material that a party seeks to file under
                                                  3
                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 4 of 20 Page ID #:841


   1   seal. The parties’ mere designation of Disclosure or Discovery Material as
   2   CONFIDENTIAL does not—without the submission of competent evidence by
   3   declaration, establishing that the material sought to be filed under seal qualifies as
   4   confidential, privileged, or otherwise protectable—constitute good cause.
   5         Further, if a party requests sealing related to a dispositive motion or trial,
   6   then compelling reasons, not only good cause, for the sealing must be shown, and
   7   the relief sought shall be narrowly tailored to serve the specific interest to be
   8   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   9   2010). For each item or type of information, document, or thing sought to be filed
  10   or introduced under seal in connection with a dispositive motion or trial, the party
  11   seeking protection must articulate compelling reasons, supported by specific facts
  12   and legal justification, for the requested sealing order. Again, competent evidence
  13   supporting the application to file documents under seal must be provided by
  14   declaration.
  15         Any document that is not confidential, privileged, or otherwise protectable
  16   in its entirety will not be filed under seal if the confidential portions can be
  17   redacted. If documents can be redacted, then a redacted version for public viewing,
  18   omitting only the confidential, privileged, or otherwise protectable portions of the
  19   document, shall be filed. Any application that seeks to file documents under seal in
  20   their entirety should include an explanation of why redaction is not feasible.
  21   2.    DEFINITIONS
  22         2.1      Action: Case No. 8:20-cv-00850-AB-AFM
  23         2.2      Challenging Party: a   Party       or   Non-Party   that   challenges   the
  24   designation of information or items under this Order.
  25         2.3      “CONFIDENTIAL” Information or Items: information               (regardless
  26   of how it is generated, stored or maintained) or tangible things that qualify for
  27   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  28   the Good Cause Statement.
                                                     4
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 5 of 20 Page ID #:842


   1          2.4    “HIGHLY       CONFIDENTIAL        –   ATTORNEY        EYES    ONLY”
   2   Information or Items: information (regardless of how it is generated, stored or
   3   maintained) or tangible things or the portion thereof that a Designating Party
   4   reasonably and in good faith believes qualify for protection under Federal Rule of
   5   Civil Procedure 26(c) and as specified above in the Good Cause Statement,
   6   including:
   7          (a)    trade secrets or other highly sensitive business information or product
   8   expansion plans or developments, whose disclosure to a competitor would create a
   9   substantial risk of injury; or
  10          (b)    any other category of information this Court subsequently affords
  11   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY status.
  12          2.5    Counsel:     Outside Counsel of Record and House Counsel (as well
  13   as their support staff).
  14          2.6    Designating Party: a Party or Non-Party that designates information or
  15   items that it produces in disclosures or in responses to discovery as
  16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
  17   ONLY.”
  18          2.7    Disclosure or Discovery Material: all items or information, regardless
  19   of the medium or manner in which it is generated, stored, or maintained (including,
  20   among other things, testimony, transcripts, and tangible things), that are produced
  21   or generated in disclosures or responses to discovery in this matter.
  22          2.8    Expert: a person with specialized knowledge or experience in a matter
  23   pertinent to the litigation who has been retained by a Party or its counsel to serve
  24   as an expert witness or as a consultant in this Action.
  25          2.9    House Counsel: attorneys who are employees of a party to this Action.
  26   House Counsel does not include Outside Counsel of Record or any other outside
  27   counsel.
  28          2.10 Non-Party: any natural person, partnership, corporation, association or
                                                 5
                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 6 of 20 Page ID #:843


   1   other legal entity not named as a Party to this action.
   2         2.11 Outside Counsel of Record: attorneys who are not employees of a
   3   party to this Action but are retained to represent or advise a party to this Action
   4   and have appeared in this Action on behalf of that party or are affiliated with a law
   5   firm that has appeared on behalf of that party, and includes support staff.
   6         2.12 Party: any party to this Action, including all of its officers, directors,
   7   employees, consultants, retained experts, and Outside Counsel of Record (and their
   8   support staffs).
   9         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  10   Discovery Material in this Action.
  11         2.14 Professional Vendors: persons or entities that provide litigation
  12   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  13   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  14   and their employees and subcontractors.
  15         2.15 Protected Material: any Disclosure or Discovery Material that is
  16   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY
  17   EYES ONLY”
  18         2.16 Receiving Party: a Party that receives Disclosure or Discovery
  19   Material from a Producing Party.
  20   3.    SCOPE
  21         The protections conferred by this Stipulation and Order cover not only
  22   Protected Material (as defined above), but also (1) any information copied or
  23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  24   compilations of Protected Material; and (3) any testimony, conversations, or
  25   presentations by Parties or their Counsel that might reveal Protected Material. Any
  26   use of Protected Material at trial shall be governed by the orders of the trial judge.
  27   This Order does not govern the use of Protected Material at trial.
  28
                                                  6
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 7 of 20 Page ID #:844


   1   4.    DURATION
   2         Once a case proceeds to trial, information that was designated as
   3   CONFIDENTIAL or maintained pursuant to this protective order used or
   4   introduced as an exhibit at trial becomes public and will be presumptively
   5   available to all members of the public, including the press, unless compelling
   6   reasons supported by specific factual findings to proceed otherwise are made to the
   7   trial judge in advance of the trial.          See Kamakana, 447 F.3d at 1180-81
   8   (distinguishing “good cause” showing for sealing documents produced in
   9   discovery from “compelling reasons” standard when merits-related documents are
  10   part of court record). Accordingly, the terms of this protective order do not extend
  11   beyond the commencement of the trial.
  12   5.    DESIGNATING PROTECTED MATERIAL
  13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  14   Each Party or Non-Party that designates information or items for protection under
  15   this Order must take care to limit any such designation to specific material that
  16   qualifies under the appropriate standards.         To the extent practicable, the
  17   Designating Party must designate for protection only those parts of material,
  18   documents, items or oral or written communications that qualify so that other
  19   portions of the material, documents, items or communications for which protection
  20   is not warranted are not swept unjustifiably within the ambit of this Order.
  21         Mass, indiscriminate or routinized designations are prohibited. Designations
  22   that are shown to be clearly unjustified or that have been made for an improper
  23   purpose (e.g., to unnecessarily encumber the case development process or to
  24   impose unnecessary expenses and burdens on other parties) may expose the
  25   Designating Party to sanctions.
  26         If it comes to a Designating Party’s attention that information or items that it
  27   designated for protection do not qualify for protection, that Designating Party must
  28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                 7
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 8 of 20 Page ID #:845


   1         5.2    Manner and Timing of Designations. Except as otherwise provided in
   2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   4   under this Order must be clearly so designated before the material is disclosed or
   5   produced.
   6         Designation in conformity with this Order requires:
   7         (a)    for information in documentary form (e.g., paper or electronic
   8   documents, but excluding transcripts of depositions or other pretrial or trial
   9   proceedings), that the Producing Party affix at a minimum, the legend
  10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), or the legend
  11   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” (hereinafter
  12   “HIGHLY CONFIDENTIAL legend”) to at least the first page of the document
  13   that contains Protected Material. If only a portion or portions of the material on a
  14   page qualifies for protection, the Producing Party also must clearly identify the
  15   protected portion(s) (e.g., by making appropriate markings in the margins).
  16         A Party or Non-Party that makes original documents available for inspection
  17   need not designate them for protection until after the inspecting Party has indicated
  18   which documents it would like copied and produced. During the inspection and
  19   before the designation, all of the material made available for inspection shall be
  20   deemed “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.” After the
  21   inspecting Party has identified the documents it wants copied and produced, the
  22   Producing Party must determine which documents, or portions thereof, qualify for
  23   protection under this Order. Then, before producing the specified documents, the
  24   Producing Party must affix the “CONFIDENTIAL legend” or “HIGHLY
  25   CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  26   portion of the material on a page qualifies for protection, the Producing Party also
  27   must clearly identify the protected portion(s) (e.g., by making appropriate
  28   markings in the margins).
                                                 8
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 9 of 20 Page ID #:846


   1         (b)      for testimony given in deposition or other proceeding, the Designating
   2   Party shall specify all protected testimony and the level of protection being
   3   asserted or, in the alternative, it may designate on the record at the deposition that
   4   the   entire     transcript     be     designated   CONFIDENTIAL         or   HIGHLY
   5   CONFIDENTIAL – ATTORNEY EYES ONLY.                           If the Designating Party
   6   designates the entire transcript CONFIDENTIAL or HIGHLY CONFIDENTIAL –
   7   ATTORNEY EYES ONLY, within 21 days after the final transcript is available,
   8   the Designating Party must provide written notice to the other party specifically
   9   identifying by page and line number all portions of the transcript that should be
  10   treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY
  11   EYES ONLY” in accordance with this Stipulated Protective Order, otherwise the
  12   entire transcript will be de-designated and not afforded any protection as including
  13   confidential information.            The Producing Party will have the right to exclude
  14   from attendance at a deposition, during such time as the Protected Material is to be
  15   disclosed, any person other than the deponent, counsel, the court reporter, the
  16   videographer, designated experts, and any person(s) agreed upon by counsel for the
  17   Producing Party.
  18         (c)      for information produced in some form other than documentary and
  19   for any other tangible items, that the Producing Party affix in a prominent place on
  20   the exterior of the container or containers in which the information is stored the
  21   legend “CONFIDENTIAL” or legend “HIGHLY CONFIDENTIAL.” If only a
  22   portion or portions of the information warrants protection, the Producing Party, to
  23   the extent practicable, shall identify the protected portion(s).
  24         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  25   failure to designate qualified information or items does not, standing alone, waive
  26   the Designating Party’s right to secure protection under this Order for such
  27   material. Upon timely correction of a designation, the Receiving Party must make
  28   reasonable efforts to assure that the material is treated in accordance with the
                                                      9
                                     STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 10 of 20 Page ID #:847


    1   provisions of this Order.
    2   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    3         6.1    Timing of Challenges.     Any Party or Non-Party may challenge a
    4   designation of confidentiality at any time that is consistent with the Court’s
    5   Scheduling Order.
    6         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    7   resolution process under Local Rule 37-1 et seq.
    8         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
    9   joint stipulation pursuant to Local Rule 37-2.
   10         6.4    The burden of persuasion in any such challenge proceeding shall be
   11   on the Designating Party.       Frivolous challenges or designations made for an
   12   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
   13   other parties) may expose the Challenging Party to sanctions.            Unless the
   14   Designating Party has waived or withdrawn the confidentiality designation, all
   15   parties shall continue to afford the material in question the level of protection to
   16   which it is entitled under the Producing Party’s designation until the Court rules on
   17   the challenge.
   18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   20   disclosed or produced by another Party or by a Non-Party in connection with this
   21   Action only for prosecuting, defending or attempting to settle this Action. Such
   22   Protected Material may be disclosed only to the categories of persons and under
   23   the conditions described in this Order. When the Action has been terminated, a
   24   Receiving Party must comply with the provisions of section 13 below (FINAL
   25   DISPOSITION).
   26         Protected Material must be stored and maintained by a Receiving Party at a
   27   location and in a secure manner that ensures that access is limited to the persons
   28   authorized under this Order.
                                                 10
                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 11 of 20 Page ID #:848


    1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    2   otherwise ordered by the court or permitted in writing by the Designating Party, a
    3   Receiving    Party   may     disclose    any     information   or   item   designated
    4   “CONFIDENTIAL” only to:
    5         (a)    the Receiving Party’s Outside Counsel of Record in this Action and
    6   other attorneys from Outside Counsel of Record’s law firm, as well as employees
    7   of said Outside Counsel of Record to whom it is reasonably necessary to disclose
    8   the information for this Action;
    9         (b)    the officers, directors, and employees (including House Counsel) of
   10   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   11         (c)    Experts (as defined in this Order) of the Receiving Party to whom
   12   disclosure is reasonably necessary for this Action and who have signed the
   13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   14         (d)    the Court and its personnel;
   15         (e)    court reporters and their staff;
   16         (f)    professional jury or trial consultants, mock jurors, and Professional
   17   Vendors to whom disclosure is reasonably necessary for this Action and who have
   18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   19         (g)    the author or recipient of a document containing the information or a
   20   custodian or other person who otherwise possessed or knew the information;
   21         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
   22   Action to whom disclosure is reasonably necessary provided: (1) the deposing
   23   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
   24   they will not be permitted to keep any confidential information unless they sign the
   25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   26   agreed by the Designating Party or ordered by the court. Pages of transcribed
   27   deposition testimony or exhibits to depositions that reveal Protected Material may
   28   be separately bound by the court reporter and may not be disclosed to anyone
                                                    11
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 12 of 20 Page ID #:849


    1   except as permitted under this Stipulated Protective Order; and
    2            (i)   any mediator or settlement officer, and their supporting personnel,
    3   mutually agreed upon by any of the parties engaged in settlement discussions.
    4            7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY EYES
    5   ONLY” Information or Items. Unless permitted in writing by the Designating
    6   Party,     a   receiving   party   may     disclose   material   designated   HIGHLY
    7   CONFIDENTIAL – ATTORNEY EYES ONLY without further approval only to:
    8            (a)   The Receiving Party’s Outside Counsel of Record in this action and
    9   other attorneys from Outside Counsel of Record’s law firm and employees of
   10   Outside Counsel of Record to whom it is reasonably necessary to disclose the
   11   information for this Action;
   12            (b)   Experts (as defined in this Order) of the Receiving Party to whom
   13   disclosure is reasonably necessary for this Action and who have signed the
   14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   15            (c)   the Court and its personnel;
   16            (d)   court reporters and their staff;
   17            (e)   professional jury or trial consultants, and Professional Vendors to
   18   whom disclosure is reasonably necessary, and who have signed the
   19   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
   20            (f)   the author or recipient of a document containing the material, or a
   21   custodian or other person who otherwise possessed or knew the information;
   22            (g)   any mediator or settlement officer, and their supporting personnel,
   23   mutually agreed upon by any of the parties engaged in settlement discussions.
   24            7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY
   25   CONFIDENTIAL-ATTORNEY EYES ONLY” Material to Experts.
   26            (a)   A party seeking to disclose to an expert retained by Outside Counsel
   27   of Record any information or item that has been designated “CONFIDENTIAL” or
   28   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” must first (1) set
                                                      12
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 13 of 20 Page ID #:850


    1   forth the full name of the expert and the city and state of his or her primary
    2   residence, (2) attach a copy of the expert’s current resume, (3) identify the expert’s
    3   current employer(s), (4) identify each person or entity from whom the expert has
    4   received compensation or funding for work in his or her areas of expertise
    5   (including in connection with litigation) in the past five years, and (5) identify (by
    6   name and number of the case, filing date, and location of court) any litigation
    7   where the expert has offered expert testimony, including by declaration, report, or
    8   testimony at deposition or trial, in the past five years. If the expert believes any of
    9   this information at (3) - (5) is subject to a confidentiality obligation to a third party,
   10   then the expert should provide whatever information the expert believes can be
   11   disclosed without violating any confidentiality agreements, and the party seeking
   12   to disclose the information to the expert shall be available to meet and confer with
   13   the Designating Party regarding any such confidentiality obligations.
   14         (b)    A party that makes a request and provides the information specified in
   15   Section 7.4(a) may disclose the designated material to the identified expert unless,
   16   within seven days of delivering the request, the party receives a written objection
   17   from the Designating Party providing detailed grounds for the objection.
   18         (c)    A Party that receives a timely written objection (“Objecting Party”)
   19   must meet and confer with the Designating Party (through direct voice-to-voice
   20   dialogue) to try to resolve the matter by agreement within seven days of the written
   21   objection. If no agreement is reached, the Party objecting to the disclosure to the
   22   Expert may file a motion as provided under L.R. 37-1 through L.R. 37-4.
   23         (d)    In any such proceeding, the Party opposing disclosure to the Expert
   24   shall bear the burden of proving that the risk of harm that the disclosure would
   25   entail (under the safeguards proposed) outweighs the Receiving Party’s need to
   26   disclose the Protected Material to its Expert.
   27         (e)    Unless the Objecting Party has waived or withdrawn the
   28   confidentiality designation, the material in question shall not be disclosed to the
                                                    13
                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 14 of 20 Page ID #:851


    1   relevant expert until the Court rules on the objection.
    2   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    3         IN OTHER LITIGATION
    4         If a Party is served with a subpoena or a court order issued in other litigation
    5   that compels disclosure of any information or items designated in this Action as
    6   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
    7   ONLY” that Party must:
    8         (a)    promptly notify in writing the Designating Party. Such       notification
    9   shall include a copy of the subpoena or court order;
   10         (b)    promptly notify in writing the party who caused the subpoena or order
   11   to issue in the other litigation that some or all of the material covered by the
   12   subpoena or order is subject to this Protective Order. Such notification shall
   13   include a copy of this Stipulated Protective Order; and
   14         (c)    cooperate with respect to all reasonable procedures sought to be
   15   pursued by the Designating Party whose Protected Material may be affected.
   16         If the Designating Party timely seeks a protective order, the Party served
   17   with the subpoena or court order shall not produce any information designated in
   18   this action as Protected Material before a determination by the court from which
   19   the subpoena or order issued, unless the Party has obtained the Designating Party’s
   20   permission. The Designating Party shall bear the burden and expense of seeking
   21   protection in that court of its confidential material and nothing in these provisions
   22   should be construed as authorizing or encouraging a Receiving Party in this Action
   23   to disobey a lawful directive from another court.
   24   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   25         PRODUCED IN THIS LITIGATION
   26         (a)    The terms of this Order are applicable to information produced by a
   27   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   28   CONFIDENTIAL – ATTORNEY EYES ONLY.” Such information produced by
                                                  14
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 15 of 20 Page ID #:852


    1   Non-Parties in connection with this litigation is protected by the remedies and
    2   relief provided by this Order. Nothing in these provisions should be construed as
    3   prohibiting a Non-Party from seeking additional protections.
    4         (b)    In the event that a Party is required, by a valid discovery request, to
    5   produce a Non-Party’s confidential information in its possession, and the Party is
    6   subject to an agreement with the Non-Party not to produce the Non-Party’s
    7   confidential information, then the Party shall:
    8                (1)   promptly notify in writing the Requesting Party and the Non-
    9   Party that some or all of the information requested is subject to a confidentiality
   10   agreement with a Non-Party;
   11                (2)   promptly provide the Non-Party with a copy of the Stipulated
   12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   13   specific description of the information requested; and
   14                (3)   make the information requested available for inspection by the
   15   Non-Party, if requested.
   16         (c)    If the Non-Party fails to seek a protective order from this court within
   17   14 days of receiving the notice and accompanying information, the Receiving
   18   Party may produce the Non-Party’s confidential information responsive to the
   19   discovery request. If the Non-Party timely seeks a protective order, the Receiving
   20   Party shall not produce any information in its possession or control that is subject
   21   to the confidentiality agreement with the Non-Party before a determination by the
   22   court. Absent a court order to the contrary, the Non-Party shall bear the burden
   23   and expense of seeking protection in this court of its Protected Material.
   24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   25         If a Receiving Party learns that, by inadvertence or otherwise, it has
   26   disclosed Protected Material to any person or in any circumstance not authorized
   27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
   28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                  15
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 16 of 20 Page ID #:853


    1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    2   the person or persons to whom unauthorized disclosures were made of all the terms
    3   of this Order, and (d) request such person or persons to execute the
    4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    5   A.
    6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    7         PROTECTED MATERIAL
    8         The inadvertent production of information that is subject to the attorney-
    9   client privilege or work-product doctrine, or any other applicable privilege that
   10   protects such material from is not a waiver of the attorney-privilege, or work-
   11   product doctrine, or other applicable privilege or protection from discovery in this
   12   case or in any other federal or state proceeding. This Order shall be interpreted to
   13   provide the maximum protection allowed by Federal Rule of Evidence 502.
   14         If a Party through inadvertence produces or provides Disclosure or
   15   Discovery Material which it believes is subject to a claim of an applicable
   16   privilege, the Producing Party may give written notice to the Receiving Party that
   17   the Disclosure or Discovery Material is subject to a claim of privilege and request
   18   that it be returned to the Producing Party. If a Producing Party or Non-Party
   19   requests the return, pursuant to this paragraph, of any Disclosure or Discovery
   20   Material, the Receiving Party shall not use or disclose, and shall immediately
   21   return to the Producing Party all copies of such Disclosure or Discovery Material
   22   or confirm that all copies have been destroyed.        Return of the Disclosure or
   23   Discovery Material by the Receiving Party shall not constitute an admission or
   24   concession, or permit any inference, that the returned Disclosure or Discovery
   25   Material is, in fact, properly subject to a claim of privilege nor shall it foreclose
   26   any Party from moving the court for an order that such Disclosure or Discovery
   27   Material has been improperly designated for reasons other than a waiver caused by
   28   the inadvertent production.
                                                  16
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 17 of 20 Page ID #:854


    1   12.   MISCELLANEOUS
    2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    3   person to seek its modification by the Court in the future.
    4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    5   Protective Order, no Party waives any right it otherwise would have to object to
    6   disclosing or producing any information or item on any ground not addressed in
    7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    8   any ground to use in evidence of any of the material covered by this Protective
    9   Order.
   10         12.3 Filing Protected Material. A Party that seeks to file under seal any
   11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   12   may only be filed under seal pursuant to a court order authorizing the sealing of the
   13   specific Protected Material at issue. If a Party’s request to file Protected Material
   14   under seal is denied by the court, then the Receiving Party may file the information
   15   in the public record unless otherwise instructed by the court.
   16   13.   PROSECUTION BAR
   17         Absent written consent from the Designating Party, any individual who
   18   receives access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY
   19   information shall not be involved in the prosecution of patent applications
   20   concerning the field of the invention of the patents-in-suit for the Receiving Party
   21   or its acquirer, successor, predecessor, or other affiliate during the pendency of this
   22   action and for one year after its conclusion, including any appeals. “Prosecution”
   23   means drafting, amending, advising on the content of, or otherwise affecting the
   24   scope or content of patent claims or specifications. These prohibitions shall not
   25   preclude counsel from participating in reexamination or inter partes review
   26   proceedings to challenge or defend the validity of any patent, but counsel may not
   27   participate in the drafting of amended claims in any such proceedings.
   28
                                                  17
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 18 of 20 Page ID #:855


    1   14.   FINAL DISPOSITION
    2         After the final disposition of this Action, as defined in paragraph 4, within
    3   60 days of a written request by the Designating Party, each Receiving Party must
    4   return all Protected Material to the Producing Party or destroy such material. As
    5   used in this subdivision, “all Protected Material” includes all copies, abstracts,
    6   compilations, summaries, and any other format reproducing or capturing any of the
    7   Protected Material.Whether the Protected Material is returned or destroyed, the
    8   Receiving Party must submit a written certification to the Producing Party (and, if
    9   not the same person or entity, to the Designating Party) by the 60 day deadline that
   10   (1) identifies (by category, where appropriate) all the Protected Material that was
   11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   12   copies, abstracts, compilations, summaries or any other format reproducing or
   13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   16   and trial exhibits, expert reports, attorney work product, and consultant and expert
   17   work product, even if such materials contain Protected Material.         Any such
   18   archival copies that contain or constitute Protected Material remain subject to this
   19   Protective Order as set forth in Section 4 (DURATION).
   20   15.   VIOLATION
   21         Any violation of this Order may be punished by appropriate measures
   22   including, without limitation, contempt proceedings and/or monetary sanctions.
   23
   24   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
   25
   26
   27
   28
                                                 18
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 19 of 20 Page ID #:856


    1                                HAYNES AND BOONE, LLP
    2
    3   Dated: October 27, 2020      By:   /s/ Joseph Lawlor
                                           Jason T. Lao (SBN 288161)
    4                                        jason.lao@haynesboone.com
                                           Andrea Levenson (SBN 323926)
    5                                        andrea.levenson@haynesboone.com
                                           HAYNES AND BOONE, LLP
    6                                      600 Anton Boulevard, Suite 700
                                           Costa Mesa, California 92626
    7                                      Telephone: (949) 202-3000
                                           Facsimile: (949) 202-3001
    8
                                           Joseph Lawlor (admitted pro hac vice)
    9                                        Joseph.lawlor@haynesboone.com
                                             Richard Rochford (pro hac vice pending)
   10                                         richard.rochford@haynesboone.com
                                           HAYNES AND BOONE, LLP
   11                                      30 Rockefeller Plaza, 26th Floor
                                           New York, NY 10112
   12                                      Telephone: (212) 659-7300
                                           Facsimile: (212) 918-8989
   13
                                           Attorneys for Plaintiff Benebone LLC
   14
   15
   16                               KNOBBE, MARTENS, OLSON & BEAR, LLP
   17
   18   Dated: October 27, 2020     By: /s/ Benjamin Anger
                                        Steven J. Nataupsky
   19                                   Ali S. Razai
                                        Benjamin B. Anger
   20                                   Adam R. Aquino

   21
                                     Attorneys for Defendant Pet Qwerks, Inc.
   22
   23
   24
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   25
   26   DATED: _10/27/2020______
   27                                   Hon. Alexander F. MacKinnon
                                        United States Magistrate Judge
   28
                                             19
                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00850-AB-AFM Document 55 Filed 10/27/20 Page 20 of 20 Page ID #:857


    1                                       EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3   I, ____________________________________ [print or type full name], of
    4   _______________________ [print or type full address], declare under penalty of
    5   perjury that I have read in its entirety and understand the Stipulated Protective
    6   Order that was issued by the United States District Court for the Central District
    7   of California on [date] in the case of [insert formal name of the case and the
    8   number and initials assigned to it by the court]. I agree to comply with and to be
    9   bound by all the terms of this Stipulated Protective Order and I understand and
   10   acknowledge that failure to so comply could expose me to sanctions and
   11   punishment in the nature of contempt. I solemnly promise that I will not disclose
   12   in any manner any information or item that is subject to this Stipulated Protective
   13   Order to any person or entity except in strict compliance with the provisions of
   14   this Order. I further agree to submit to the jurisdiction of the United States District
   15   Court for the Central District of California for enforcing the terms of this
   16   Stipulated Protective Order, even if such enforcement proceedings occur after
   17   termination of this action.
   18   I hereby appoint ____________________________ [print or type full name] of
   19   ____________________________________ [print or type full address and
   20   telephone number] as my California agent for service of process in connection
   21   with this action or any proceedings related to enforcement of this Stipulated
   22   Protective Order.
   23   Date: _________________________
   24   City and State where sworn and signed: _______________________________
   25   Printed name: __________________________________
   26
   27   Signature: _____________________________________
   28
        33690687




                                  STIPULATED PROTECTIVE ORDER
